Citation Nr: 1302370	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability secondary to radiation treatment in 2006 for cancer of the left breast.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from September to December 1984, and from July 1985 to January 1987.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In March 2010, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  In June 2010, the case was remanded for additional development.  Such development was carried out to the extent possible; see Formal Finding of Unavailability of Records dated in September 2010.  Thus, there has been substantial compliance with the Board's June 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The radiation treatment that the Veteran underwent in 2006 for breast cancer was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an  additional disability resulting from radiation treatment for breast cancer in 2006 are not met.  38 U.S.C.A. §§ 1151, 1701, 1703, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks 38 U.S.C.A. § 1151 benefits for additional disability stemming from radiation treatment rendered by North Main Radiation Oncology from March 17, to May 6, 2006.  In this regard, the Veteran asserts that such treatment caused radiation burns, skin changes, neurological damage and pain due to an "overdose" of radiation.  She reported that the radiation machine kept breaking down, was jury-rigged and was not calibrated.  

The Board is aware of VA's notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012),  and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  38 C.F.R. § 3.159 has been revised in part recently.  Pursuant to revisions effective as of May 30, 2008, under 38 C.F.R. § 3.159(b)(3), however, no duty to provide 38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established.  See 73 Fed. Reg. 23, 353- 23,356 (April 30, 2008).  Accordingly, no further analysis of VA's compliance with any duties to notify and assist is warranted in the present case, as the claim is being denied as a matter of law. 

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in November 2006.  For claims filed on or after October 1, 1997, compensation under this statute shall be awarded for a qualifying additional disability caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) (emphasis added). 

The term "facilities of the Department" includes facilities over with the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A). 

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a): 

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703.  (2) Nursing home care furnished under 38 U.S.C.A. § 1720. (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction. 

The underlying facts of this case are not in dispute.  Following a routine mammogram, the Veteran was found in September 2005 to have a mass in her left breast which upon further testing resulted in a diagnosis of Stage II, grade 2/3 infiltrating ductal carcinoma of the left breast.  In October 2005, the Veteran began chemotherapy at the Providence VA medical center (VAMC).  This was followed by a lumpectomy and sentinel biopsy that VA performed in January 2006.   In April 2006, the Veteran was referred by her VA oncologist to a private (i.e., non-VA) facility, North Main Radiation Oncology, for radiation treatment, and was seen by a radiation oncologist at that facility.  

From March 17, to April 26, 2006, the Veteran received a total dose of 4995 cGY over 33 fractions, and from April 27,  to May 3, 2006, she was given a boost of 1000 cGY over 5 fractions.  As noted above, the Veteran contends that there was negligence and error in judgment on the part of the facility in administering the radiation.  As noted above, she asserts that the radiation machine kept breaking down, was jury-rigged and was not calibrated, and resulted in an "overdose" of radiation.  She reports that this caused radiation burns, skin changes, neurological damage and pain.

The Board is sympathetic to the Veteran's situation.  However, the claim fails as a matter of law because the radiation treatment at issue was performed at a non-VA facility by a non-VA employee.  The Board acknowledges that VA referred the Veteran to North Main Radiation Oncology for post lumpectomy radiation and, per the Veteran's hearing testimony, that VA contracted out with this facility for such treatment.  However, as noted above, 38 C.F.R. § 3.361(f) specifically excludes hospital care or medical services furnished by contract.  It is therefore clear that the radiation treatment at North Main Radiation Oncology does not meet the requirements under 38 U.S.C.A. § 1151 that such medical services be provided in a Department facility.  Indeed, the Veteran's representative concedes as much in written argument in December 2012 ("it appears that the North Main Radiation Center was not a VA run facility, nor were the personnel and doctors of the center VA employees."  Furthermore, the record does not reflect, and the Veteran does not contend, that the physician who performed the radiation treatment at issue was under the direct ("day-to-day") jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e). 

Accordingly, any additional disability incurred due to excessive radiation treatment at North Main Radiology is ineligible for compensation under 38 U.S.C.A. § 1151 as a matter of law, and the Board need not resolve the issue of whether any additional disability the Veteran may have was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of North Main Radiation Oncology since this is not a Department facility.  For the same reason, the Board need not further consider the representative's December 2012 argument that VA be found vicariously liable for any additional disability that resulted from the radiation treatment.  See 38 U.S.C.A. §§ 1151, 1701(3)(A). 

In this case, it is the law and not the evidence that is dispositive.  Lacking legal merit, the Veteran's claim must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching the above conclusion, the Board expresses no opinion as to the merits of any civil tort claim that the Veteran may seek to bring against the private medical facility where she received radiation treatment at in 2006.



ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability secondary to radiation treatment in 2006 for cancer of the left breast is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


